I concur in the result. When the plaintiff asks, "Can I be required to pay my own water rent and the water rent of another which I have not agreed to pay?" the answer is unquestionably, "No." When the defendant asks, "Can I be required to furnish water to two for the price of one?" the answer is still, "No."
There was one service pipe, and by custom the landlord had paid the water rent for both tenants, and by a private agreement between the landlord and tenant the tenants paid the landlord. The water company had the right to say to the landlord, "We will not supply your premises with water for less than $6.50," and, if the landlord did not pay it, to shut off the water. It seems that the company demanded the whole water rent from one tenant, who had no sort of a contractual relation with the other tenant. This it clearly had no right to do.
MR. JUSTICE HYDRICK dissents.